Reade, J.
The plaintiff, Hawkins, had sold land to one Hale in October, 1860, and took his note with surety and paid a part. Hale sold the land to defendant Pleasants, who instead of paying Hale, gave the note sued on to Hawkins in the place of Hale’s note, which he owed Hawkins for balance due on the land in March, 1863. And now Pleasants contends that the note sued on is subject to the scale of depreciation as if it had bgen given for Confederate money.
The plaintiff introduced Hale as a witness to prove the transaction and he proved it to be as above stated. The defendant in the cross-examination of Hale, asked him if he, the defendant, did not tell him, Hale, that he the defendant was to pay the note to plaintiff in Confederate money? Hale answered that the defendant did not tell him so. And then the defendant introduced himself as a witness and swore that he did tell Hale so. The plaintiff objected to the testimony of the defendant because the alleged declaration was not in his presence. And, further, that if it was offered to impeach Hale, the question to Hale was of collateral matter, and his answer was conclusive. We think the plaintiffs objection well taken. His Honor admitted the defendant’s testimony upon the ground that although collateral it tended to show the temper and disposition of the witness Hale. But we do not see how the fact that defendant told Hale that he, the defendant, was to pay the plaintiff in Confederate money, showed the temper or disposition of Hale towards either of the parties.
There is error.
Pee Cubiam. ' Venire de novo.